Citation Nr: 0637071	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents education assistance benefits 
under Chapter 35 of Title 38 of the United States Code. 

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs 

WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.  The appellant is the veteran's surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In August 2004, the appellant appeared at a hearing before 
the then Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1. The death certificate shows the veteran died in April 2002 
of multiple cerebrovascular accidents due to Parkinson's 
disease due to pulmonary fibrosis due to recent aspiration 
pneumonia and dysphagia; osteoporosis and confusion and 
hallucinations were listed as conditions not directly 
contributing to death. 

2. At the time of the veteran's death, service connection was 
in effect for residuals of malaria and residuals of a right 
ankle fracture, each was rated zero percent disabling. 

3. Neither cerebrovascular accidents, Parkinson's disease, 
pneumonia, nor pulmonary fibrosis was manifested in service; 
neither cerebrovascular accidents nor Parkinson's disease was 
manifested within the first year after service; neither 
cerebrovascular accidents, Parkinson's disease, pneumomia, 
nor pulmonary fibrosis was otherwise related to an injury, 
disease, or event of service origin or to a service-connected 
disability. 

4. A service-connected disability was not the immediate or 
underlying cause of the veteran's death and a 
service-connected disability was not etiologically related to 
the cause of death; a service- connected disability did not 
contribute substantially or materially or combine with the 
fatal disease processes to cause the veteran's death. 

5. The veteran did not die of a service-connected disability, 
and did he have a service-connected total disability that was 
permanent in nature at the time of his death. 


CONCLUSIONS OF LAW

1. A service-connected disability was not the principal or 
contributory cause of the veteran's death, and the fatal 
disease processes were not shown to have been incurred in or 
aggravated by service, nor may service connection for a 
cererbrovascular accident or Parkinson's disease be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2006). 

2. The criteria for eligibility for dependent's educational 
assistance under Chapter 35 of Title 38 of the United States 
Code have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. § 3.807 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  

With regard to the claim for education assistance benefits 
under Chapter 35, the VCAA is inapplicable as the claim has 
been denied as a matter of law.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002) (The provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.). 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided VCAA notice by letter, dated in 
December 2002, prior to the RO's initial adjudication of the 
claim in June 2003. 

The VCAA notice included the type of evidence needed to 
substantiate the claim, that is, evidence that the veteran 
died from a service-related injury or disease.  The appellant 
was informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records or authorization VA 
to obtain such records on her behalf.  She was asked to 
submit evidence, which would 
include that in her possession, in support of her claims.  
The notice included the general provision for the effective 
date of the claims, that is, the date of receipt of the 
claims.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claims, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, the RO has 
obtained VA medical reports and a VA medical opinion.  As 
there is no indication of the existence of additional 
evidence to substantiate the claims and as there is otherwise 
no additional evidence to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability. 38 C.F.R. § 3.312(c).

Either a cerebrovascular accident or Parkinson's disease if 
manifested to a compensable degree within one year after 
service discharge may be presumptively service-connected. 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

According to the death certificate, the veteran died in April 
2002 of multiple cerebrovascular accidents due to Stage IV, 
Parkinson's disease, due to pulmonary fibrosis due to recent 
aspiration pneumonia and dysphagia; osteoporosis and 
confusion and hallucinations were listed as conditions not 
directly contributing to death.  

At the time of the veteran's death, service connection was in 
effect for residuals of malaria and residuals of a right 
ankle fracture, each was rated zero percent disabling.

The service medical records, including the reports of 
entrance and separation examination, contain no complaint, 
finding, or history of a cerebrovascular accident, 
Parkinson's disease, pneumonia, or pulmonary fibrosis.  The 
records do document that the veteran was treated for 
recurrent malaria. 

After service, Parkinson's disease was confirmed by VA in 
August 1994.  It was noted that Parkinson's disease had been 
diagnosed about a year earlier. 

In May 2000 on admission to VA nursing home care, the 
pertinent diagnoses were Parkinson's disease with dysphagia 
and hallucinations, dementia by history, cerebrovascular 
accident by history, and pulmonary fibrosis. 

In February 2002, the veteran was hospitalized by VA with a 
two- to three-day history of a cough and mental confusion. 
History included Parkinson's disease, Alzheimer's dementia, 
and pulmonary fibrosis.  A CT scan revealed acute infarction, 
cerebral atrophy, and intracranial small vessel disease.  He 
was treated for cerebrovascular disease and pneumonia. 

In March 2002, the veteran was again hospitalized by VA.  The 
diagnoses were Alzheimer's dementia, Parkinson's disease, 
multiple cerebrovascular accident, aspiration pneumonia, and 
pulmonary fibrosis.  The veteran was discharged to hospice 
home care. 

In August 2004, the appellant expressed the opinion that the 
veteran's malaria caused Parkinson's disease. 

In August 2004, a VA physician expressed the opinion that 
there was no link between malaria and Parkinson's disease. 

Analysis 

Neither a cerebrovascular accident, Parkinson's disease 
associated with dysphagia, pneumonia, nor pulmonary fibrosis 
was manifested in service.  And neither a cerebrovascular 
accident nor Parkinson's disease was manifested within the 
first year after service. 

As none of the fatal disease processes was incurred in 
service, and as neither a cerebrovascular accident nor 
Parkinson's disease was manifested to a compensable degree 
within the first post-service year, there is no factual basis 
to associate the fatal disease processes to service.  For 
these reasons, cerebrovascular accidents, Parkinson's disease 
with dysphagia, pneumonia, and pulmonary fibrosis, which were 
the primary causes of death, were not a service-connected 
disability.

The remaining question is whether a service-connected 
disability contributed to the cause of the veteran's death. 
The veteran's adjudicated service-connected disabilities were 
residuals of malaria and residuals of a right ankle fracture, 
each rated as zero percent disabling. 

The appellant testified that the veteran's service-connected 
malaria caused Parkinson's disease.  As for the probative 
weight of the appellant's statements and testimony, where as 
here, the determinative issue involves a question of medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the cause of death and a 
service-connected disability is required to support the 
claim.  The appellant as a layperson is not competent to 
offer an opinion on medical causation or a medical diagnosis.  
To the extent that the appellant associates the cause of the 
veteran's death to service- connected malaria, her statements 
and testimony does not constitute the required medical 
evidence to support the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).

As for the medical evidence of a relationship between 
service-connected malaria and Parkinson's disease, a VA 
physician expressed the opinion that there was no link 
between malaria and Parkinson's disease.  This evidence is 
uncontroverted and opposes, rather than supports, the claim. 

And there is no medical evidence that osteoporosis and 
confusion and hallucinations contributed substantially or 
materially to the cause of death as the conditions were 
listed as not directly contributing to death. 

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence that the fatal disease processes 
were related to service or to a service-connected disability, 
the preponderance of the evidence is against the claim that 
the veteran's death was related to service or to a service-
connected disability and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 

Chapter 35 Benefits 

Under 38 U.S.C.A. Chapter 35, the VA educational program is 
extended to a surviving spouse of veteran who died of a 
service-connected disability or had a total disability rating 
at the time of his death.  38 U.S.C.A. §§ 3500, 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3021.

The record shows that at the time of the veteran's death the 
veteran did not have a service-connected disability rated 100 
percent disabling, and as found above, service connection for 
the cause of the veteran's death has not been established. 



For these reasons, the Board must conclude that the criteria 
for eligibility for Dependents' Educational Assistance under 
Chapter 35 have not been met.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependents education assistance benefits under Chapter 35 of 
Title 38 of the United States Code is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


